         Case: 3:19-cv-00701-wmc Document #: 71 Filed: 01/25/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 HELEN KWASNIEWSKI,
 on behalf of plaintiff and a class,

         Plaintiff,                                       Case No. 19-cv-701-wmc

    v.

 MEDICREDIT, INC.,

         Defendant.


                              JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Medicredit, Inc. against plaintiff Helen Kwasniewski decertifying the class

previously certified by the court under Fed. R. Civ. P. 23(c)(1)(C) and dismissing

plaintiff’s individual complaint for lack of standing.




         s/V. Olmo, Deputy Clerk                              1/25/2021
         Peter Oppeneer, Clerk of Court                       Date
